Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1071 Filed 09/21/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JERMAINE D. HUNTER,

        Plaintiff,
                                                                      Case No. 1:17-cv-832
 v.
                                                                      HON. JANET T. NEFF
 JOHN JOBOULIAN, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Byrne,

Graham, Joboulian, Page and Palmer moved for summary judgment of the following claims

remaining in this action: (1) Eighth Amendment claims against Defendants Palmer, Page, Byrne,

and Joboulian for deliberate indifference to Plaintiff’s serious need for dental care; (2) an Eighth

Amendment excessive force claim against Defendant Byrne; (3) a failure-to-intervene claim

against Defendant Page; (4) First Amendment retaliation claims against Defendants Page and

Byrne; and (5) state-law claims of intentional infliction of emotional distress against all remaining

Defendants. Plaintiff moved to strike an exhibit upon which Defendants relied for their motion.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

(R&R), recommending that this Court grant Defendants’ motion for summary judgment and deny

Plaintiff’s motion to strike as moot. The matter is presently before the Court on Plaintiff’s

objections to the Report and Recommendation as well as his subsequent motion to correct a

typographical error in his objections. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV.
Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1072 Filed 09/21/21 Page 2 of 6




P. 72(b)(3), the Court has performed de novo consideration of those portions of the Report and

Recommendation to which objections have been made. The Court grants Plaintiff’s motion to

correct the typographical error, denies his objections and issues this Opinion and Order.

1.     Eighth Amendment Deliberate Indifference Claims

       Defendant Warden Palmer. With regard to his Eighth Amendment deliberate indifference

claim against Defendant Warden Palmer, Plaintiff first argues that the Magistrate Judge erred in

relying on Sedore v. Burt, No. 1:16-cv-903, 2019 WL 4740589 (W.D. Mich. Sept. 12, 2019)

(determining that the warden was not liable for the plaintiff’s alleged poor medical treatment by

failing to respond to letters from the plaintiff), report and recommendation adopted, 2019 WL

4738142 (W.D. Mich. Sept. 27, 2019) (Obj., ECF No. 148 at PageID.1041). According to

Plaintiff, the facts of his case and those in Sedore are “totally different” (id. at PageID.1042).

Second, Plaintiff argues that the Magistrate Judge also erred in finding that Defendant Warden

Palmer could not be liable for ignoring Plaintiff’s verbal complaints about his pain and lack of

dental care (id. at PageID.1042-1043). Plaintiff’s arguments lack merit. As Defendants point out

in their response, the facts of Sedore “do not need to match exactly in order to be persuasive” (ECF

No. 154 at PageID.1065). Regardless of what treatment Plaintiff received, Sedore is factually

similar to the present case inasmuch as like the warden in Sedore, Defendant Warden Palmer is

not a medical professional and is not personally responsible for Plaintiff’s medical care. As the

Magistrate Judge pointed out, supervisory authority cannot be imposed for a “mere failure to act”

(R&R, ECF No. 143 at PageID.1019, quoting Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir.

1999)). Plaintiff identifies no factual or legal error by the Magistrate Judge in recommending

dismissal of his Eighth Amendment deliberate indifference claim against Defendant Warden

Palmer.



                                                 2
Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1073 Filed 09/21/21 Page 3 of 6




        Defendant LPN Page. With regard to his Eighth Amendment deliberate indifference claim

against Defendant LPN Page, Plaintiff argues that the Magistrate Judge erred in concluding that

his claim failed for lack of personal involvement (Obj., ECF No. 148 at PageID.1043-1044).

According to Plaintiff, Defendant Page was deliberately indifferent for failing to intervene in his

medical care (id.). Plaintiff’s argument demonstrates no error by the Magistrate Judge. The

Magistrate Judge properly concluded that Defendant LPN Page cannot be liable for deliberate

indifference because evaluation and treatment of medical and dental conditions are outside of the

scope of her practice as a licensed practical nurse (R&R, ECF No. 143 at PageID.1021-1022).

        Defendant RN Byrne. The Magistrate Judge concluded that Defendant RN Byrne “cannot

be said to have been deliberately indifferent to Plaintiff’s serious dental need because she examined

him and instructed him to kite the dentist” (R&R, ECF No. 143 at PageID.1022). In his objections,

Plaintiff merely reiterates his arguments that the record—including a logbook that Plaintiff asserts

was “altered”—should lead to a contrary conclusion (Obj., ECF No. 148 at PageID.1044-1046).

Plaintiff’s objection fails to identify any factual or legal error in the Magistrate Judge’s analysis or

conclusion that his Eighth Amendment deliberate indifference claim against Defendant RN Byrne

is properly dismissed.

        Defendant Dr. Joboulian. After determining that Defendant Dr. Joboulian examined

Plaintiff’s tooth and extracted it two days later, the Magistrate Judge concluded that “[t]he fact that

Plaintiff may have wanted different treatment on July 24, or asserts that he was harmed by the two-

day delay in extracting the tooth, is not a basis for an Eighth Amendment claim” (R&R, ECF No.

143 at PageID.1024). In his objections, Plaintiff again merely reiterates the arguments he made to

the Magistrate Judge that the record should lead to a contrary conclusion (Obj., ECF No. 148 at

PageID.1047). Plaintiff does not identify any factual or legal error in the Magistrate Judge’s



                                                   3
Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1074 Filed 09/21/21 Page 4 of 6




analysis or conclusion that his Eighth Amendment deliberate indifference claim against Defendant

Dr. Joboulian is properly dismissed.

2.     Excessive Force Claim

       With regard to Plaintiff’s excessive force claim against Defendant Byrne, the Magistrate

Judge concluded that “Plaintiff’s discomfort does not establish an Eighth Amendment violation,

particularly because there is no evidence upon which a reasonable jury could conclude that

Defendant Byrne used the medical tool maliciously or sadistically to cause harm” (R&R, ECF No.

143 at PageID.1026). In his objections, Plaintiff again merely reiterates the arguments he made to

the Magistrate Judge that the record should lead to a contrary conclusion (Obj., ECF No. 148 at

PageID.1047-1048). Plaintiff does not identify any factual or legal error in the Magistrate Judge’s

analysis or conclusion that his excessive force claim is properly dismissed.

3.     Failure to Intervene Claim

       As Defendants point out (Resp., ECF No. 154 at PageID.1066), Plaintiff does not expressly

address the Magistrate Judge’s recommendation to dismiss his failure-to-intervene claim against

Defendant Page (Obj., ECF No. 148 at PageID.1047-1048). District courts need not provide de

novo review of frivolous, general, or conclusive objections. Weiler v. U.S. Dep’t of Treasury-

Internal Revenue Serv., No. 19-3729, 2020 WL 2528916, at *1 (6th Cir. Apr. 24, 2020) (Order);

Bell v. Huling, 52 F.3d 324, at *1 (6th Cir. 1995); Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986) (per curiam).

4.     Retaliation Claims

       With regard to his First Amendment retaliation claims against Defendants Page and Byrne,

Plaintiff argues that the Magistrate Judge “misapplied the standard for adverse action” (Obj., ECF

No. 148 at PageID.1049). Plaintiff’s argument lacks merit. The Magistrate Judge set forth the



                                                4
Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1075 Filed 09/21/21 Page 5 of 6




proper definition of adverse action and delineated and analyzed the adverse actions that Plaintiff

identified in briefing, concluding that “none of these actions qualifies as sufficiently adverse to

create a triable issue on Plaintiff’s retaliation claim” (R&R, ECF No. 143 at PageID.1027-1028).

Plaintiff’s disagreement with the Magistrate Judge’s conclusion does not serve to demonstrate any

error in her analysis.

5.      Intentional Infliction of Emotional Distress Claims

        Last, Defendants accurately point out that Plaintiff also presents no specific objection to

the Magistrate Judge’s analysis of his state-law claims of intentional infliction of emotional

distress (Resp., ECF No. 154 at PageID.1069; Obj., ECF No. 148 at PageID.1051). District courts

need not provide de novo review of frivolous, general, or conclusive objections. See Weiler, supra;

Bell, supra; Mira, supra.

        Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. A Judgment will be entered consistent with this Opinion and Order. See

FED. R. CIV. P. 58. Because this action was filed in forma pauperis, this Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an appeal of this decision would not be taken in good faith. See

McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199, 206, 211-12 (2007). Therefore:

        IT IS HEREBY ORDERED that the Motion to Correct (ECF No. 152) is GRANTED.

        IT IS FURTHER ORDERED that the Objections (ECF No. 148) are DENIED, and the

Report and Recommendation of the Magistrate Judge (ECF No. 143) is APPROVED and

ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 110) is

GRANTED for the reasons stated in the Report and Recommendation.



                                                 5
Case 1:17-cv-00832-JTN-SJB ECF No. 155, PageID.1076 Filed 09/21/21 Page 6 of 6




       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike (ECF No. 140) is DENIED

as moot.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.


Dated: September 21, 2021                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 6
